Stockton, J.
There is great confusion and uncertainty in tbe transcript of tbe justice in tbe cause. He first rendered a judgment against Thomas Hunt, in favor of tbe plaintiff, for $82.50. He next -renders a judgment against Mail, tbe garnishee, for $61.25, and against John Hunt, for tbe costs of tbe garnishee trial, for $6.10. How it appeared to , tbe justice that Mail was indebted to Thomas Hunt, in tbe amount of tbe judgment against him,' is not shown by tbe transcript; neither do we understand, why John Hunt was permitted to claim tbe amount alleged to be in Mail’s bands, as bis own; nor why there should have been a jury trial of that question. There is difficulty in ascertaining what judgment it is,- that John Hunt appeals from. There was no order made by tbe justice, admitting John Hunt as a defendant, in tbe place of Mail; nor anything to show bis right to an appeal from tbe judgment against Mail. In fact, tbe whole record of tbe justice is in great confusion and obscurity, and it is difficult to árrive at any clear understanding of it. One thing is clear, however, and that is, that a judgment was rendered against John Hunt, in favor of plaintiff, for $6.10, tbe costs of tbe garnishee suit. Erom this judgment, at least, be bad tbe right to appeal to tbe District Court, and tbe order of tbe court, dismissing tbe appeal, is, erroneous, unless; some good reason can be arrived at for such dismissal, from tbe entries made by tbe justice in bis docket, after tbe trial of tbe cause. These entries relate to a proposition by tbe plaintiff, to settle tbe matter in dispute between herself and tha-Hunts.. Tbe justice returns in bis *343transcript, that the proposition being communicated to John Hunt, was accepted-by him, and the justice was ordered not to send up the papers in the appeal to the District Court. It seems to us, that the justice had no authority to make any such entries or return, and they are of no validity. The entries could not be made by him in his docket officially. And, however true they may have been in point of fact, they do not constitute a part of the record, required by law to be kept by him, or entered on his docket. Code, § 2269. More than this, they do not, giving them the most liberal construction in favor of the plaintiff, show a payment, or satisfaction of the judgment.
We are of opinion, that the judgment of the District Court, dismissing the appeal, should be reversed, and the defendant, John Hunt, allowed to prosecute his appeal from the judgment against him for costs. This, in our opinion, is the only judgment he was entitled to appeal from.
Judgment reversed.